Citation Nr: 1133791	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983, from March 2005 to June 2006, and from May 2010 to July 2011, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

In July 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, he submitted additional evidence in support of his tinnitus claim, accompanied by a waiver of RO review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1.  At the July 2011 Travel Board hearing, the Veteran withdrew his appeal concerning entitlement to service connection for bilateral hearing loss.

2.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed bilateral tinnitus is related to noise exposure incurred in service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).

In August 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for bilateral hearing loss, as identified in the August 2009 statement of the case.  Thereafter, at his July 2011 Travel Board hearing, the Veteran stated that he was withdrawing his appeal as to that issue.  The Veteran's statement indicating his intention to withdraw the appeal as to that issue, once transcribed as a part of the record of his hearing, satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for hearing loss, there remains no allegation of errors of fact or law for appellate consideration concerning that issue.  The Board, therefore, has no jurisdiction to review the Veteran's claim of entitlement to service connection for hearing loss and must dismiss the issue.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2010).

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2011); 38 C.F.R § 3.303 (2010).  

Service connection for some disorders, including tinnitus, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the Board, contends that his current bilateral tinnitus is related to acoustic trauma that he incurred during one or more of periods of active duty.  Specifically, the Veteran asserts that he was exposed to excessive levels of noise while performing dozens of parachute jumps from rotary and fixed-wing aircraft.  Significantly, he reports that he was provided with hearing protection during some, but not all, of the jumps.  The Veteran contends that he incurred additional noise exposure while serving as an Army medical officer in support of Operation Enduring Freedom in Afghanistan.  The Veteran maintains that he was routinely exposed to rocket fire in the vicinity of his forward operating base.  He further claims to have been bombarded with noise from "old-model generators," which were located approximately 10 meters from his sleeping quarters and were not equipped with sound barriers to block the noise they emitted. 

The Veteran is competent to state that he experienced noise exposure in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board finds the Veteran's account to be credible as it is corroborated by his service personnel records, which confirm that he qualified for the parachute badge and was also awarded the combat action badge, the combat medic badge, the Afghan Campaign Medal, and the Global War on Terrorism Medal for his service in Afghanistan.  Moreover, the Board considers it significant that the Veteran has submitted a February 2011 written statement, signed by his commanding officer and service treating physician, which confirms that he was exposed to loud noise on a recurrent basis from "a compound generator that was without sound barriers and next to [his] living quarters."  

In view of the above evidence of in-service noise exposure, and the lack of any competent evidence that such exposure did not occur, the Board concludes that it is likely that the Veteran was exposed to acoustic trauma on active duty.  His exposure to acoustic trauma supports his contention that hearing loss and tinnitus were incurred in service.  However, in order to establish service connection, the evidence still needs to show a medical nexus linking any current disability to the in-service injury.

The Veteran's service medical records are negative for any complaints or clinical findings of hearing problems.  Nevertheless, a report of a February 2009 VA audiological examination, conducted shortly before the Veteran's third active duty deployment, notes complaints of bilateral tinnitus.  At that time, the Veteran indicated that he experienced chronic ringing in the ears, which had arisen while he was on active duty and gradually worsened over time.  He added that his hearing problems interfered with his ability to engage in conversations, particularly in the presence of background noise.  The Veteran denied any significant civilian noise exposure.  Contemporaneous clinical testing revealed slight bilateral hearing loss, which did not qualify as disabling under VA standards.  38 C.F.R. § 3.385 (2010).  Nevertheless, the VA audiologist concluded that the Veteran met the diagnostic criteria for tinnitus and indicated that this disability was due to or a result of noise trauma.  

In addition to the foregoing "standard medical opinion," the audiologist provided a "nonstandard examiners medical opinion" indicating that she could not state whether the Veteran's tinnitus was related to his in-service noise trauma without resorting to speculation.  

The Veteran's February 2009 VA audiological examination preceded his third period of active duty in which, by his own admission, he incurred additional acoustic trauma.  The Veteran's account in that regard is substantiated by the February 2011 line of duty determination signed by his commanding officer and an Army physician.  While mindful that a VA examiner has not addressed the impact of the Veteran's third period of in-service noise exposure on his tinnitus, the Board finds that an additional examination in unnecessary.  Indeed, remanding for such an examination would only result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).   That is because the evidence already of record is sufficient to grant his tinnitus claim. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the VA audiologist's February 2009 "standard medical opinion," indicating that the Veteran's tinnitus is related to in-service acoustic trauma, is highly probative and persuasive.  That opinion was based on the VA examiner's clinical examination of the Veteran and review of his claims folder.  Moreover, that opinion shows a knowledge of the Veteran's in-service noise exposure and his history of bilateral hearing problems.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Furthermore, that opinion is consistent with the other lay and clinical evidence and there are no competent contrary opinions of record.

The Board recognizes that the VA audiologist also provided a "nonstandard examiners medical opinion" indicating that the relationship between the Veteran's in-service noise exposure and his current hearing disorders could not be determined without resorting to speculation.  However, the Board considers the VA audiologist's finding in that regard to be inherently speculative and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  In any event, that finding did not expressly rule out a positive nexus between the Veteran's in-service noise exposure and tinnitus and, thus, is not wholly inconsistent with the audiologist's standard medical opinion, which the Board deems probative.  Moreover, the Veteran is not prejudiced by the Board's reliance on the standard medical opinion as it is entirely favorable to his claim.  

The Board finds that the preponderance of the evidence establishes a nexus between the Veteran's qualifying active service and his current tinnitus complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Indeed, the February 2009 VA audiologist's standard medical opinion expressly supports such a finding and the Board has afforded that opinion great probative weight.

In addition, the Board finds that the Veteran is competent to report his extensive exposure to acoustic trauma while parachute jumping and as an Army medic assigned to a forward operating base with extensive exposure to rocket fire and generator noise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran's account to be especially credible as it is corroborated by his service personnel records and by the February 2011 line-of-duty determination signed by his commanding officer and service treatment provider.  

The Veteran has also submitted competent and credible statements with respect to having experienced ringing in his ears prior to being diagnosed with tinnitus by the VA audiological examiner.  Charles v. Principi, 16 Vet. App. 370 (2002) (ringing in the ears is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  That credible lay evidence establishes a continuity of symptomatology since service, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (2000). 

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt remaining in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

The appeal concerning the issue of entitlement to service connection for bilateral hearing loss is dismissed. 

Service connection for bilateral tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


